SANDWICH ELECTRODES AND METHODS OF MAKING THE SAME

Primary Examiner: Gary Harris 		Art Unit: 1727       September 23, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 08/18/2020 was considered by the examiner.

Drawings
3.	The drawings were received on 06/10/2020.  These drawings are acceptable.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 6-9, 15 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuno et al. US 2017/0117557.
 	As to Claim 1, Okuno discloses an electrode (25) comprising: a first current collector (26a); a second current collector (27a), at least one of the first and second current collectors comprising porosity configured to allow an electrolyte to flow therethrough [0129]; and an electrochemically active layer comprising electrochemically active material sandwiched between the first and second conductive layers (layer 2), Wherein the electrochemically active layer is in electrical communication with the first and second current collectors (see figures 1-3).  
 	As to Claim 2, Okuno discloses the electrode of claim 1, wherein the at least one of the first and second current collectors comprises foam material [0113].  
 	As to Claim 3, Okuno discloses the electrode of claim 1, wherein the at least one of the first and second current collectors comprises metal (nickel, [0113]).  
 	As to Claim 4, Okuno discloses the electrode of claim 1, wherein the at least one of the first and second current collectors comprises nickel foam [0113].  
 	As to Claim 6, Okuno discloses the electrode of claim 1, wherein the at least one of the first and second current collectors comprises carbon [0115 & 0117].  
 	As to Claim 7, Okuno discloses the electrode of claim 1, wherein the at least one of the first and second current collectors comprises both the first and second current collectors [0091].  
 	As to Claim 8, Okuno discloses the electrode of claim 1, wherein the electrochemically active layer comprises tin [0060], or a combination thereof.  
 	As to Claim 9, Okuno discloses the electrode of claim 1, wherein the electrochemically active layer comprises a film (layer, [0060]).  
 	As to Claim 15, Okuno discloses the electrode of claim 1, further comprising an attachment substance (binder) between the electrochemically active layer and the first and/or second current collector [0065].  
 	As to Claim 19, Okuno discloses the electrode of claim 1, wherein the electrode is a negative electrode [0040].  
 	As to Claim 20, Okuno discloses an electrochemical cell comprising the electrode of Claim 1 (see figures 1-3).  

Allowable Subject Matter
6.	Claims 5, 10-14, 16-18 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 5 requires the electrode of claim 1, wherein the at least one of the first and second current collectors comprises a perforated copper foil.  
 	Claim 10 requires the electrode of claim 9, wherein the film comprises a silicon carbon composite film.  
 	Claim 11 requires the electrode of claim 1, wherein the electrochemically active layer comprises at least about 50% to about 99% by weight of silicon.  
 	Claim 12 requires the electrode of claim 11, wherein the electrochemically active layer comprises the silicon at about 60% to about 99% by weight.  
 	Claim 13 requires the electrode of claim 12, wherein the electrochemically active layer comprises the silicon at about 70% to about 99% by weight.  
Claim 14 requires the electrode of claim 13, wherein the electrochemically active layer comprises the silicon at about 80% to about 99% by weight.  
 	Claim 16 requires the electrode of claim 15, wherein the attachment substance comprises polyamideimide, polyimide resin, polyacrylic acid, or a combination thereof.  
 	Claim 17 requires the electrode of claim 1, further comprising a third current collector and a second electrochemically active layer comprising electrochemically active -31-material, wherein the second electrochemically active layer is sandwiched between the third current collector and the first or second current collector.  
 	Claim 18 requires the electrode of claim 17, wherein the electrochemically active layer and the second electrochemically active layer comprise the same electrochemically active material.  
 	Claim 21 requires the electrochemical cell of claim 20, wherein the electrochemical cell comprises a lithium ion battery.
There is sufficient specificity when the above claims are added to the base claim with any intervening claims and do not appear to be obvious to modify with the art of record.
7.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727